    Case 3:19-cv-00200 Document 1-5 Filed on 06/17/19 in TXSD Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

ABUNDANT LIFE CHRISTIAN                §
CENTER OF LA MARQUE, INC.              §
                                       §
  VS.                                  §        CIVIL NO. 3:19-cv-00200
                                       §
PHILADELPHIA INDEMNITY                 §
INSURANCE COMPANY                      §

                             On Removal from:

                          CAUSE NO. 19-CV-1036

ABUNDANT LIFE CHRISTIAN                §       IN THE DISTRICT COURT
CENTER OF LA MARQUE, INC.              §
                                       §
  VS.                                  §       GALVESTON COUNTY, TEXAS
                                       §
PHILADELPHIA INDEMNITY                 §
INSURANCE COMPANY                      §       56TH JUDICIAL DISTRICT

                                   EXHIBIT 5

                 DOCKET SHEET IN STATE COURT CASE




DOCKET SHEET IN STATE COURT CASE
Case 3:19-cv-00200 Document 1-5 Filed on 06/17/19 in TXSD Page 2 of 5
Case 3:19-cv-00200 Document 1-5 Filed on 06/17/19 in TXSD Page 3 of 5
Case 3:19-cv-00200 Document 1-5 Filed on 06/17/19 in TXSD Page 4 of 5
Case 3:19-cv-00200 Document 1-5 Filed on 06/17/19 in TXSD Page 5 of 5
